Per Curiam :
In this ease, plaintiff, an unsuccessful bidder, seeks to recover loss of profit and expenses incurred in preparing and submitting its bid on a contract for the construe tion of Capehart housing facilities for the Air Force. Plaintiff contends that the Air Force did not follow the requirements and procedures of the invitation for evaluating the bids in awarding the contract, that its bid met the requirements of the invitation which advised that the selection would be entirely controlled by the procedures provided therein, and that by meeting the terms and conditions of the invitation plaintiff had a binding contract.
The court concludes that defendant’s interpretation of the bids is correct and on the basis of Heyer Products Company, Inc. v. United States, 135 Ct. Cl. 63, 140 F. Supp. 409 (1956), and Heyer Products Company, Inc. v. United States, 147 *414Ct. Cl. 256, 177 F. Supp. 251 (1959), defendant’s motion for summary judgment is granted, plaintiff’s cross-motion for summary judgment is denied and plaintiff’s petition is dismissed.